SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

692
KA 11-02029
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TAMMY L. MARVIN, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (NEAL P.
MCCLELLAND OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered August 19, 2011. The judgment convicted
defendant, upon her plea of guilty, of driving while intoxicated (two
counts), a class D felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her, following
a guilty plea, of two counts of driving while intoxicated (Vehicle and
Traffic Law §§ 1192 [2], [3]; 1193 [1] [c] [ii]), defendant contends
that County Court improperly imposed a three-year conditional
discharge in order to impose a one-year ignition interlock period, and
that her double jeopardy rights were violated when the court sentenced
her to a conditional discharge sentence that extends two years beyond
the imposition of the ignition interlock system portion of her
sentence. Defendant failed to preserve those contentions for our
review (see People v Dexter, 104 AD3d 1184, 1184-1185). In any event,
defendant’s contention lacks merit. Penal Law § 65.05 (3) (a)
requires that the period of the conditional discharge in the case of a
felony shall be three years, while Vehicle and Traffic Law § 1193 (1)
(c) (iii) requires that the ignition interlock device condition shall
be for a period not less than six months but not exceeding the
duration of the conditional discharge, and the court complied with
those statutes (see People v Vidaurrazaga, 100 AD3d 664, 665).




Entered:   July 5, 2013                            Frances E. Cafarell
                                                   Clerk of the Court